DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently amended. Claims 2-13 and 21-27 are previously presented. 
Response to Arguments
Applicant’s arguments, see remarks, filed 5/18/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 and 103 have been fully considered and are persuasive, specifically with respect to the added limitations to the independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
The provisional double patenting rejection of record is withdrawn in view of the typographical error as the claim cannot be rejected in view of the instant application as applicant argued. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 21, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramcke (US 5246049).
With respect to claim 1, Ramcke teaches a tyre comprising a tread portion including a tread surface which is to be in contact with a ground during running (pneumatic vehicle tire 1, Fig. 1, C7L31-43), wherein the tread portion is provided with a circumferential groove extending continuously in a tyre circumferential direction (any of circumferential grooves 2, Figs. 1 and 2-5), the circumferential groove has a groove bottom and a pair of groove walls extending from the groove bottom to the tread surface in a tyre radial direction (right groove side wall 4, left groove side wall 3 and unlabeled groove bottom as shown in annotated Fig. 3 below), the groove bottom includes a plurality of groove bottom protruding portions protruding outwardly in the tyre radial direction from a groove bottom reference surface defined as a surface parallel to the tread surface at a deepest position of a groove depth of the circumferential groove (unlabeled in Fig. 3, feature shown in annotated version of Fig. 3 below), each of the groove bottom protruding portions has a first groove bottom surface extending in the tyre radial direction (shown in annotated Fig. 3), the first groove bottom surface includes a first surface portion positioned on one side in a width direction of the circumferential direction groove of a width-wise center line of the circumferential groove  (shown in annotated Fig. 3) and a second surface portion positioned on the other side (shown in annotated Fig. 3), an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in a plan view of the tread portion, wherein the plan view is a view along the tyre radial direction (shown in annotated Fig. 3).
With respect to the limitation “each of the groove bottom protruding portions is formed to be symmetrical with respect to a width-wise center line of the circumferential groove in a plan view of the tread portion”. The examiner is interpreting a widthwise center line to be a center line extending in the width direction and as shown in annotated Fig. 3 below the projections are symmetrical with respect to a width direction line. 

    PNG
    media_image1.png
    913
    1374
    media_image1.png
    Greyscale



With respect to claim 2, Ramcke further teaches wherein each of the groove bottom protruding portions has a second groove bottom surface having an angle larger than that of the first groove bottom surface with respect to the tyre radial direction (shown in annotated Fig. 3 above ).

With respect to claim 3, Ramcke further teaches wherein each of the groove bottom protruding portions has a third groove bottom surface substantially parallel to the tread surface and connecting between an outer end in the tyre radial direction of the first groove bottom surface and an outer end in the tyre radial direction of the second groove bottom surface (shown in annotated Fig. 3 above).

With respect to claim 4, Ramcke further teaches wherein each of the first surface portion and the second surface portion is formed by a curved surface (shown in annotated Fig. 3 above, edges would be curved surfaces on tire surface)

With respect to claim 5, Ramcke further teaches wherein each of the first surface portion and the second surface portion is formed by a flat surface (shown in annotated Fig. 3 above, form majority of the surface).

With respect to claim 6, Ramcke further teaches wherein each of the first surface portion and the second surface portion is formed by at least two flat surfaces having (shown in annotated Fig. 3 above, angle is different on their far edges).

With respect to claim 7, Ramcke further teaches wherein a height in the tyre radial direction of each of the first groove bottom surfaces is not less than 1 mm ( C6L24-27).

With respect to claim 8, Ramcke further teaches wherein the first groove bottom surface includes a third surface portion positioned between the first surface portion and the second surface portion (shown in annotated Fig. 3 above).

With respect to claim 9, Ramcke further teaches wherein the third surface portion is perpendicular to the center line of the circumferential groove (shown in annotated Fig. 3 above to be on the same plane as the tread surface).

With respect to claim 10, Ramcke further teaches, wherein the third surface portion is formed by a curved surface (shown in annotated Fig. 3 above, curved at edges).


With respect to claim 11, Ramcke further teaches wherein the third surface portion is formed by a flat surface (majority of third surface except rounded edges).
With respect to claim 12, Ramcke further teaches wherein a length in the tyre width direction of the third surface portion is not more than 60% of a maximum distance in the tyre width direction between the first surface portion and the second surface (appears to be about significantly less than half of the maximum distance between points on the first and second surface portions i.e. between the further lest point on either surface and the furthest right surface on either one in Fig. 3).


13. (Original) The tyre according to claim 1, wherein the pair of the groove walls extend along the tyre circumferential direction (shown in annotated Fig. 3) .



With respect to claim 21, Ramcke further teaches wherein each of the groove bottom protruding portions has a second groove bottom surface having an angle larger than that of the first groove bottom surface with respect to the tyre radial direction, and in the plan view of the tread portion, the first surface portion and the second surface portion are inclined to an opposite side to each other with respect to the width direction such that they approach the second groove bottom surface as it goes from the respective groove wall toward the center line (annotated Fig. 3 above, the claimed second groove bottom surface is equivalent to the labeled third groove bottom surface) .


With respect to claim 23, Ramcke further teaches wherein an interval between the first groove bottom surfaces adjacent to each other in the tyre circumferential direction is in the range of from 10 to 15 mm. (shown in annotated Fig. 3 above).

With respect to claim 24, Ramcke further teaches wherein a length in the tyre circumferential direction of each of the third groove bottom surfaces is not less than 10 % of a length in the tyre circumferential direction of each of the groove bottom protruding portions. (shown in annotated Fig. 3 above).

With respect to claim 25, Ramcke further teaches wherein a length in the tyre circumferential direction of each of the groove bottom protruding portions is smaller than an interval between the first groove bottom surfaces adjacent to each other in the tyre circumferential direction(shown in annotated Fig. 3 above).
With respect to claim 26, Ramcke further teaches wherein a maximum distance between the first surface portion and the second surface portion is smaller than a groove width (shown in Fig. 3 above)..
With respect to claim 27, Ramcke further teaches wherein the second groove bottom surface is formed by a flat surface (shown in Fig. 3 above)..
Allowable Subject Matter
Claims 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
. 	With respect to claim 22, the closest prior art of record, Remcke fails to explicitly teach wherein the groove bottom protruding portions are each formed over an . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741